Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I species II in the reply filed on 05/25/2022 is acknowledged.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro et al. (JP 2005141043 hereinafter Kimihiro) in view of Davis et al. (US 20070040921 hereinafter Davis) and in further view of Zhang et al. (CN 205121146 hereinafter Zhang). 
As to claim 1, Kimihiro teaches an optical measurement system (image display and testing apparatus, FIG. 7), comprising: 
a first filter (13C color filter wheel); 
a focusing component (13B or 13 D); 
a digital micromirror device (DMD, 11a), wherein respective faces of the first filter (13C) and the focusing component (13B or 13D) are in parallel and faces towards the DMD (FIG. 7); and
a photodetector device (14a CCD). 
However, Kimihiro does not explicitly disclose an optical concentrator, wherein a face of the optical concentrator faces towards the DMD; and a face of the optical concentrator faces the photodetector device, and wherein the face of the photodetector device and the face of the optical concentrator are in parallel.
Davis teaches a lens, wherein a face of the lens faces towards the DMD; and a face of the lens faces the photodetector device, and wherein the face of the photodetector device and the face of the lens are in parallel (FIG. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having a lens, wherein a face of the lens faces towards the DMD; and a face of the lens faces the photodetector device, and wherein the face of the photodetector device and the face of the lens are in parallel for the benefit including concentrate the light more efficiently on the detecting device for high sensitivity detection. 
Zhang teaches optical concentrator being art known alternates of a lens, by “a third collimator (223) can be the lens or lens group or compound parabolic concentrator (CompoundParabolicConcetrator. CPC) and so on can be used for collecting the light energy”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having optical concentrator for higher beam concentration for intense signal.  
Claim 1's preamble is drawn to the intended use of the device (i.e., “fiber connector loss measurement”)
The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).
	Claim 1 does not positively confer any limitations regarding the intended use of the system to the recited fiber connector loss measurement. 
Therefore, the patentability of the claim would not be considered intended use of the claimed structure. 
	Furthermore, it is well known in the art using optical systems to detect fiber optical connection loss. 
As to claim 5, Kimihiro when modified by Davis and Zhang teaches the optical fiber connector loss measurement system of claim 1. 
Kimihiro further teaches the first filter is a coarse filter (color filter,13c, a color filter is a coarse filter compared to a wavelength filter) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro in view of Davis and Zhang and in further view of Castro et al. (US 10514511 hereinafter Castro). 
As to claim 6, Kimihiro when modified by Davis and Zhang teaches the optical fiber connector loss measurement system of claim 1. 
Kimihiro further teaches comprising a light source (13a). 
However, Kimihiro does not explicitly disclose the light source transmits light into a stub fiber within the optical fiber connector.
Castro teaches the light source transmits light into a stub fiber within the optical fiber connector (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having the light source transmits light into a stub fiber within the optical fiber connector for the benefit including to measure or use stub fiber for its own built purpose.  
Examiner’s notes for the limitations regarding material worked upon (regarding the limitation of  “a stub fiber” in claim 6)
(Below is the capture of related MPEP)
2115    Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro in view of Davis, Zhang, Castro and in further view of Sillard et al. (US 20190353841 hereinafter Sillard). 
As to claims 7, 9 and 11, Kimihiro when modified by Davis and Zhang and Castro teaches the optical fiber connector loss measurement system of claim 6.  
However, Kimihiro does not explicitly disclose the light transmitted into the stub fiber wherein has a center wavelength in a range of 920 to 980 nm, 1150 to 1170 nm, or 1150 to 1170 nm.
Sillard teaches the light transmitted into the fiber has a center wavelength in various ranges including 850, 980-1060, 1050-1070, 1300, 1310, 1550 etc.(throughout the document including [0039, 0041-43, 0047, 0080 etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having the light transmitted into the stub fiber wherein has a center wavelength in a range of 920 to 980 nm, 1150 to 1170 nm, or 1150 to 1170 nm for the benefit including using one of the commonly used infrared wavelength for the fiber optic communications.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro in view of Davis, Zhang, Castro, Sillard and in further view of Onoda et al. (US 20110141459 hereinafter Onoda). 
As to claims 8, 10 and 12, Kimihiro when modified by Davis and Zhang and Castro and Sillard teaches the optical fiber connector loss measurement system of claim 7, 9 and 11. 
However, Kimihiro does not explicitly disclose the first filter is a bandpass filter filtering to include frequencies within the ranges.
Onoda teaches the first filter is a bandpass filter filtering to include frequencies within the ranges ([0190] and [210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having the first filter is a bandpass filter filtering to include frequencies within the ranges for the benefit including a broadband wavelength selection and low insertion loss.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro in view of Davis, Zhang, Castro, Sillard and in further view of UGUR (US 20220018883 hereinafter UGUR). 
As to claim 13, Kimihiro when modified by Davis and Zhang and Castro teaches the optical fiber connector loss measurement system of claim 6. 
 Kimihiro teaches comprising: an electronic driver (12f light source control unit), wherein the electronic driver delivers signals (a3) to the light source (“The light source controller 12f outputs a light output adjustment signal a3 for adjusting the light intensity of the light source 13a based on the correction data”).
However, Kimihiro does not explicitly disclose at least one of continuous and pulsed signals.
UGUR teaches at least one of continuous and pulsed signals ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kimihiro by having at least one of continuous and pulsed signals for the benefit including easily distinguishable signal to test for high SNR. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Fusco et al. (US 20160091392) teaches the light transmitted into the fiber has a center wavelength in a range of 850 nm, 1330 nm, 1550 nm. 
Horton (WO 02101957) teaches the light transmitted into the fiber has a center wavelength in a range of 1350 to 1550 nm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886